DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karem (US 20090266942 A1) in view of Wang et al (“Wang”) (US 4540143 A).
Re claim 1, Karem discloses an apparatus (Fig. 2), comprising: a nacelle (122) of an aircraft engine, the nacelle having an outer surface; and a multi-segment chine (140, 144) including a leading segment (140, leads segment 144) and a trailing segment (144, trails segment 140) respectively located on and extending radially outward from the outer surface of the nacelle (Fig. 2), the leading segment fixedly coupled to the nacelle (Para 0030, “the outboard wings 140, 150 are attached to, and tilt with, the respective left and right rotor nacelles 122, 132”), the trailing segment rotatable relative to the leading segment about an axis of rotation (Para 0030, “controllable trailing edge flaperons (combination of ailerons and flaps) 144, 154”), the axis of rotation substantially perpendicular to the outer surface of the nacelle (Fig. 2), the multi-segment chine having an outer mold line defined by a first outer mold line of the leading segment and a second outer mold line of the trailing segment (Fig. 2, outer mold shown from above), the first outer mold line extending from a leading edge of the leading segment to a trailing edge of the leading segment (outline of segment), the second outer mold line extending from a leading edge of the trailing segment to a trailing edge of the trailing segment (outline of segment), the first outer mold line having a first maximum height extending radially outwardly from the outer surface of the nacelle (Fig. 2, height defined by right-left distance in figure), the second outer mold line having a second maximum height extending radially outwardly from the outer surface of the nacelle (Fig. 2, height defined by right-left distance in figure), the second maximum height being greater than or equal to the first maximum height (maximum heights are equal), but fails to disclose the first outer mold line tapering toward the outer surface of the nacelle along the leading segment from the trailing edge of the leading segment toward the leading edge of the leading segment.
However, Wang teaches a first outer mold line (Fig. 10, outline of 56) tapering toward the outer surface of the nacelle along the leading segment from the trailing edge of the leading segment toward the leading edge of the leading segment (Fig. 10, tapers from right to left, which is trailing to leading edge).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Karem by having the first outer mold line taper toward the outer surface of the nacelle along the leading segment from the trailing edge of the leading segment toward the leading edge of the leading segment as disclosed by Wang. One of ordinary skill in the art would have been motivated to make this modification to smooth corners for aerodynamics and weight savings purposes. 
Re claim 3, Karem as modified discloses the apparatus of claim 1, wherein the leading segment is oriented along a fore-aft direction of the nacelle (Fig 2, fore-aft is shown as up-down in the figure).
Re claim 4, Karem as modified discloses the apparatus of claim 1, wherein the axis of rotation is located at the trailing edge of the leading segment (Fig. 2, trailing edge of 140).
Re claim 5, Karem as modified discloses the apparatus of claim 4, wherein the axis of rotation is located at the leading edge of the trailing segment (Fig. 2, leading edge of 144).
Re claim 6, Karem as modified discloses the apparatus of claim 1, wherein the trailing segment is rotatable about the axis of rotation to a neutral position in which the trailing segment is substantially coplanar with the leading segment (Fig. 2, 144 in neutral position).
Re claim 7, Karem as modified discloses the apparatus of claim 6, wherein the trailing segment is rotatable about the axis of rotation to a pitched position in which the trailing segment is positioned at an angle relative to the leading segment (Para 0016, “a trailing edge flap that deflects upwardly by at least 20 degree”).
Re claim 8, Karem as modified discloses the apparatus of claim 7, wherein the multi-segment chine is configured to:
generate a first vortex when the trailing segment is in the neutral position (by being subjected to a stream of velocity over the chine, a vortex would be generated in the neutral position); and
generate a second vortex when the trailing segment is in the pitched position (by being subjected to a stream of velocity over the chine, a vortex would be generated in the pitched position), the second vortex differing from the first vortex (by nature of the differing positions of the segment, the vortices would be different).
Re claim 11, Karem discloses a method, comprising:
rotating a trailing segment (144, trails segment 140) of a multi-segment chine relative to a leading segment (140, leads segment 144) of the multi-segment chine, the leading segment (140) and 144) respectively located on and extending radially outward from the outer surface of the nacelle (Fig. 2), the leading segment fixedly coupled to the nacelle (Para 0030, “the outboard wings 140, 150 are attached to, and tilt with, the respective left and right rotor nacelles 122, 132”), the trailing segment rotatable relative to the leading segment about an axis of rotation (Para 0030, “controllable trailing edge flaperons (combination of ailerons and flaps) 144, 154”), the axis of rotation substantially perpendicular to the outer surface of the nacelle (Fig. 2), the multi-segment chine having an outer mold line defined by a first outer mold line of the leading segment and a second outer mold line of the trailing segment (Fig. 2, outer mold shown from above), the first outer mold line extending from a leading edge of the leading segment to a trailing edge of the leading segment (outline of segment), the second outer mold line extending from a leading edge of the trailing segment to a trailing edge of the trailing segment (outline of segment), the first outer mold line having a first maximum height extending radially outwardly from the outer surface of the nacelle (Fig. 2, height defined by right-left distance in figure), the second outer mold line having a second maximum height extending radially outwardly from the outer surface of the nacelle (Fig. 2, height defined by right-left distance in figure), the second maximum height being greater than or equal to the first maximum height (maximum heights are equal), but fails to disclose the first outer mold line tapering toward the outer surface of the nacelle along the leading segment from the trailing edge of the leading segment toward the leading edge of the leading segment.
However, Wang teaches a first outer mold line (Fig. 10, outline of 56) tapering toward the outer surface of the nacelle along the leading segment from the trailing edge of the leading segment toward the leading edge of the leading segment (Fig. 10, tapers from right to left, which is trailing to leading edge).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Karem by having the first outer mold 
Re claim 13, Karem as modified discloses the apparatus of claim 1, wherein the leading segment is oriented along a fore-aft direction of the nacelle (Fig 2, fore-aft is shown as up-down in the figure).
Re claim 14, Karem as modified discloses the apparatus of claim 1, wherein the axis of rotation is located at the trailing edge of the leading segment (Fig. 2, trailing edge of 140).
Re claim 15, Karem as modified discloses the apparatus of claim 4, wherein the axis of rotation is located at the leading edge of the trailing segment (Fig. 2, leading edge of 144).
Re claim 16, Karem as modified discloses the method of claim 11, wherein rotating the trailing segment includes rotating the trailing segment about the axis of rotation to a neutral position in which the trailing segment is substantially coplanar with the first leading segment (Fig. 2, 144 in neutral position).
Re claim 17, Karem as modified discloses the method of claim 16, wherein rotating the trailing segment includes rotating the trailing segment about the axis of rotation to a pitched position in which the trailing segment is positioned at an angle relative to the leading segment (Para 0016, “a trailing edge flap that deflects upwardly by at least 20 degree”).
Re claim 18, Karem as modified discloses the method of claim 17, further comprising, in response to an airflow presented at the multi-segment chine:
generating a first vortex when the trailing segment is in the neutral position (by being subjected to a stream of velocity over the chine, a vortex would be generated in the neutral position); and
generating a second vortex when the trailing segment is in the pitched position (by being subjected to a stream of velocity over the chine, a vortex would be generated in the pitched position), by nature of the differing positions of the segment, the vortices would be different).

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karem in view of Wang as applied to claims above and further in view of Brislawn (US 57779191).
Re claim 9, Karem as modified discloses the apparatus of claim 1, further comprising:
an actuation mechanism operatively coupled to the trailing segment (Para 0019, “upwardly deflecting the flap” requires an actuation mechanism to carry out the deflection movement), the actuation mechanism configured to rotate the trailing segment about the axis of rotation (Para 0016, “trailing edge flap that deflects upwardly by at least 20.degree”); but fails to disclose a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism.
However, Brislawn teaches a controller (control valve 47) operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism (Col. 4, lines 17-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Karem as modified by having a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to provide means for controlling the angle of the chine in order to generate the desired vortex for a given phase of flight.
Re claim 10, Karem as modified discloses apparatus of claim 9, but fails to disclose wherein the controller is configured to command the actuation mechanism to rotate the trailing segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with 
However, Brislawn teaches wherein the controller (47) is configured to command the actuation mechanism (40) to rotate the second segment (32) in response to the controller detecting at least one of a first threshold para meter associated with an angle of attack of an aircraft to which the nacelle is coupled (Col. 4, lines 23-27, "When the control column 45 is pushed to the forward stop (not shown), a small collar 49 attached to the elevator control cable 51 pushes the control valve 47 to a second position that causes the actuator 40 to drive the pylon flap 32 to its deflected position", the control column 45 is associated with an angle of attack as it controls the elevator as stated in Col. 4, lines 6-7: "commands full down elevator by pushing a control column 45"), a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold para meter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Karem as modified by having the controller be configured to command the actuation mechanism to rotate the second segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled as disclosed by Brislawn. One of ordinary 
Re claim 19, Karem as modified discloses the method of claim 11, further comprising:
an actuation mechanism operatively coupled to the trailing segment (Para 0019, “upwardly deflecting the flap” requires an actuation mechanism to carry out the deflection movement), the actuation mechanism configured to rotate the trailing segment about the axis of rotation (Para 0016, “trailing edge flap that deflects upwardly by at least 20.degree”), but fails to disclose controlling an actuation mechanism via a controller operatively coupled to the actuation mechanism.
However, Brislawn teaches controlling the actuation mechanism via a controller (control valve 47) operatively coupled to the actuation mechanism (Col. 4, lines 17-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Karem as modified by controlling the actuation mechanism via a controller operatively coupled to the actuation mechanism as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to provide means for controlling the angle of the chine in order to generate the desired vortex for a given phase of flight.
Re claim 20, Karem as modified discloses the method of claim 19, but fails to disclose that controlling the actuation mechanism includes commanding the actuation mechanism, via the controller, to rotate the trailing segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a 
However, Brislawn teaches wherein controlling the actuation mechanism (40) includes commanding the actuation mechanism (40), via the controller (47), to rotate the second segment (32) in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled (Col. 4, lines 23-27, "When the control column 45 is pushed to the forward stop (not shown), a small collar 49 attached to the elevator control cable 51 pushes the control valve 47 to a second position that causes the actuator 40 to drive the pylon flap 32 to its deflected position", the control column 45 is associated with an angle of attack as it controls the elevator as stated in Col. 4, lines 6-7: "commands full down elevator by pushing a control column 45"), a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Karem as modified by having controlling the actuation mechanism include commanding the actuation mechanism, via the controller, to rotate the second segment in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack of an aircraft to which the nacelle is coupled as disclosed by Brislawn. One of ordinary skill in the art would have been motivated to make this modification to provide automated control of the chine to respond to flight conditions, which would reduce pilot load.

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, Karem as modified by Wang discloses the limitations of parent claim 1, as discussed above. Karem’s apparatus does further comprise a wing but fails to disclose that the nacelle is coupled to the wing via a pylon extending downward from the wing. It would not be obvious to use the chine of Karem on an aircraft with a nacelle coupled below the wing, since the purpose of the chine of Karem is to extend the wingspan and control surfaces past the engine nacelle.  Claim 22 would be allowable for being dependent on claim 21.
Regarding claim 23, Karem as modified by Wang discloses the limitations of parent claim 1, as discussed above. Karem’s chine fails to disclose that the leading segment and the trailing segment respectively have a planar shape. It would not be obvious to make this modification since the purpose of the chine of Karem is to extend the wing, and therefore the airfoil shape, past the engine nacelle. Claim 24 would be allowable for being dependent on claim 23.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642